DETAILED ACTION
This action is responsive to the application No. 16/691,772 filed on November 22, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 with the associated claims filed on 12/06/2021 responding to the Office action mailed on 10/05/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 4, 5, 9-14, 16-18, and 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1, 4-6, 9-14, 16-18, 21-24, and 26.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 26 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang (US 2019/0148540).

Regarding Claim 1, Wang (see, e.g., Fig. 2), teaches a ferroelectric structure 30 comprising:
a semiconductor substrate 2 (see, e.g., par. 0016);
a ferroelectric film 31 directly contacting an upper surface of the semiconductor substrate 2, the ferroelectric film 31 having a first net polarization in a first direction oriented from the ferroelectric film 31 toward a first polarization enhancement film 32 (see, e.g., par. 0031); and
the first polarization enhancement film 32 on a first surface of the ferroelectric film 31, the first polarization enhancement film 32 having a second net polarization in a second direction crossing the first direction (i.e., in-plane net polarization of 2D graphene, see, e.g., par. 0031),
wherein:
the first direction is perpendicular to an interface between the ferroelectric film 31 and the first polarization enhancement film 32 (see, e.g., par. 0031), and
the second direction is parallel to an interface between the ferroelectric film 31 and the first polarization enhancement film 32 (see, e.g., par. 0031).
In reference to the claim language pertaining to “the direction of the first net polarization of the ferroelectric film” and “the direction of the second net polarization of the polarization enhancement film”, the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Swinehart, 439 F. 2d 210, 169 USPQ 226 (CCPA 1971); please see MPEP § 2112.  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Since Wang teaches all the features of the claimed invention, the characteristic polarization directions of the ferroelectric film and polarization enhancement film are an inherent property of Wang’s invention.

Regarding Claim 6, Wang (see, e.g., Fig. 2), teaches a semiconductor device 30 comprising:
a substrate 2 (see, e.g., par. 0016),
the substrate 2 including a first source/drain region 41 and a second source/drain region 42 in upper portions of the substrate 2 (see, e.g., par. 0020), and
the first source/drain region 41 and the second source/drain region 42 being spaced apart from each other;
31 directly on a portion of the substrate 2 between the first source/drain region 41 and the second source/drain region 42 (see, e.g., par. 0031),
the ferroelectric film 31 having a first net polarization in a first direction oriented from the ferroelectric film 31 toward a first polarization enhancement film 32 (see, e.g., par. 0031);
the first polarization enhancement film 32 on the ferroelectric film 31,
the first polarization enhancement film 32 having a second net polarization in a second direction crossing the first direction (i.e., in-plane net polarization of 2D graphene, see, e.g., par. 0031); and
an electrode film 34 on the first polarization enhancement film 32 (see, e.g., par. 0018),
wherein:
the first direction is substantially perpendicular to an interface between the ferroelectric film 31 and the first polarization enhancement film 32 (see, e.g., par. 0031), and
the second direction is substantially parallel to an interface between the ferroelectric film 31 and the first polarization enhancement film 32 (see, e.g., par. 0031).
In reference to the claim language pertaining to “the direction of the first net polarization of the ferroelectric film” and “the direction of the second net polarization of the polarization enhancement film”, the claiming of a new use, new function, or unknown 

Regarding Claim 26, Wang (see, e.g., Fig. 2), teaches a ferroelectric structure 30 comprising:
a first polarization enhancement film 32 (see, e.g., pars. 0031); and
a ferroelectric film 31 having a first surface (i.e., upper surface) contacting the first polarization enhancement film 32 and a second surface (i.e., lower surface) opposite the first surface,

the ferroelectric film 31 has a first net polarization in a first direction oriented from the ferroelectric film 31 toward the first polarization enhancement film 32 (see, e.g., par. 0031),
the first polarization enhancement film 32 has a second net polarization in a second direction crossing the first direction (i.e., in-plane net polarization of 2D graphene, see, e.g., par. 0031), and
the second surface (i.e., lower surface) of the ferroelectric film 31 does not directly contact a dielectric film,
wherein:
the first direction is substantially perpendicular to an interface between the ferroelectric film 31 and the first polarization enhancement film 32 (see, e.g., par. 0031), and
the second direction is substantially parallel to an interface between the ferroelectric film 31 and the first polarization enhancement film 32 (see, e.g., par. 0031).
In reference to the claim language pertaining to “the direction of the first net polarization of the ferroelectric film” and “the direction of the second net polarization of the polarization enhancement film”, the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical 
See also the comments stated above in claim 1 regarding inherent properties of materials which are considered repeated here.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 6 and 26 filed on 12/06/2021 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814